Citation Nr: 0506233	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder (claimed as bronchitis).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left  knee 
disability.

4.  Entitlement to service connection for a bilateral eye 
disorder (claimed as the residuals of conjunctivitis).

5.  Entitlement to service connection for pterygium, left eye 
(claimed as the residuals of conjunctivitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1989 to January 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board), on appeal from an August 2001 RO rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In December 2002, the Board ordered additional development, 
and received additional medical evidence dated in March 2003.  
The Board remanded the case in May 2003.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran does not have a chronic respiratory 
disability that resulted from inservice upper respiratory 
infection.

2.  The veteran did not incur a sinus disorder in service, 
and does not have a sinus disorder.

3.  The veteran did not incur a left knee injury in service.

4.  The veteran does not have residual eye disability that 
resulted from inservice conjunctivitis or conjunctival 
injury, including bilateral dry eye and pterygium.




CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred in 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  Sinusitis was not incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  A left knee disability was not incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  A current bilateral eye disorder was not incurred in 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

5.  Pterygium, left eye, was not incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for several disorders that had their onset during 
service.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  Under the VCAA, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes letters dated in February 2001 
and July 2003 in which the veteran was advised of the type of 
evidence necessary to substantiate his claims.  

In the July 2003 letter, the veteran was also advised of his 
and VA's responsibilities under the VCAA, including what 
evidence the veteran should provide and what evidence VA 
should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The veteran's service medical records do not show any 
complaints, findings or diagnoses regarding a left knee 
disability.  On examination in November 1996, the veteran 
specifically denied having, or ever having had, a "trick" 
or locked knee.  

The record contains VA outpatient records dated between 
August 2001 and March 2003.  During this time period, the 
veteran complained of knee pain.  In August 2001, the veteran 
complained of bilateral knee pain.  The initial diagnosis 
included degenerative joint disease knees.  A follow up 
examination was conducted in January 2002 and X-rays were 
ordered to rule out degenerative joint disease.  He was given 
a brace for the right knee.  In March 2002, it was noted that 
X-rays of the knees were unremarkable except for left knee 
patellar hyperostosis.  The impression was right knee pain.  

A VA examination was conducted in March 2003.  There was pain 
noted in the right knee.  There was no left knee pain.  X-ray 
study of the knees was within normal limits.  

In April 2003, VA examination of the knees was conducted.  
There was no effusion, laxity or meniscal tear.  He had full 
range of motion of both knees.  The examiner commented that 
the veteran had bilateral knee pain of unknown etiology.  The 
veteran's knees were revaluated in August 2003.  There were 
no knee abnormalities found on examination.  

The RO considered the March 2003 VA examination inadequate 
and requested further medical opinion.  The VA nurse who 
conducted the March 2003 examination reviewed the record in 
March 2004.  The nurse concluded that there was no evidence 
of a left knee disability.   

Concerning sinusitis and a respiratory disorder, the service 
medical records show that a chest X-ray was performed in 
October 1989 due to a positive tuberculin test.  However, the 
X-ray was negative and there was no evidence of tuberculosis.  
In February 1990, the veteran received treatment for an upper 
respiratory infection (URI).  In December 1992, he received 
treatment for cough and chest congestion.  He reported a 
childhood history of restrictive air disease.  On 
examination, it was noted that the sinuses were tender.  The 
diagnoses were rule out bronchitis and mild restrictive air 
disease.  In May 1996, the veteran complained of right chest 
pain.  The diagnoses included gastroesophageal reflux 
disorder (GERD) by history and costochondritis.  Examinations 
reports dated in May 1996 and November 1996 show that the 
veteran reported a history of sinusitis.

At the March 2003 examination, the veteran reported chronic 
right knee pain.  He also reported shortness of breath with 
exercise and sinus problems.  Diagnostic testing including 
sinus X-rays were scheduled.  However, no definite 
abnormalities were seen in the sinuses.  The initial 
diagnoses were allergic rhinitis with occlusion of nares, 
chronic sinusitis and right knee strain.  The examiner 
commented that the veteran had evidence of allergic rhinitis 
that was more than likely related to his inservice problems.  
It was also noted that pulmonary function test and chest 
X-rays were normal.  The nurse concluded that there was no 
evidence of a cardiopulmonary disorder.  

In March 2004, the VA nurse who conducted the March 2003 
examination reviewed the record.  It was noted that on the 
initial examination, the veteran had nasal occlusion with 
clear sinus drainage; however, the sinus X-ray studies were 
negative.  The nurse concluded that there was no evidence of 
chronic sinusitis and diagnosed allergic rhinitis.

The nurse also noted the veteran's inservice treatment for 
costochondritis and GERD in 1996 as well as, the positive PPD 
in 1992.  It was noted that there was no evidence of active 
tuberculosis.  The examiner also pointed out that the post 
service pulmonary function test was normal.  The nurse 
concluded that there was no evidence of a current respiratory 
condition.  The diagnoses included right ankle strain, 
allergic rhinitis and positive PPD.

Regarding an eye disorder, the veteran received treatment for 
conjunctival abrasion in March 1990.  There were no eye 
disorders noted at the November 1996 separation examination.

The post service medical records include private 
ophthalmology records.  In July 2000, the veteran reported 
that he had a history of left eye pterygium growth since 
1995.  He reported that he began seeing an ophthalmologist in 
1998.  He was treated for conjunctivitis in August and 
October 2000.  An October 2000 statement from the veteran's 
ophthalmologist shows that the veteran complained of a white 
spot on the left eye that began 2-3 years previously.  The 
diagnoses included pterygium, left eye, medially; beginning 
pterygium, right, medially and laterally; and, beginning 
pterygium, left eye, laterally.  

A VA eye examination was conducted in March 2003.  The 
diagnoses were pterygium, OS and dry eyes, OU.  

As noted above, the RO considered the March 2003 VA 
examination inadequate and requested further medical opinion.  
In March 2004, the veteran's medical records were reviewed.  
The VA examiner concluded that the bilateral dry eye and left 
eye Pterygium were not likely the result of the in service 
conjunctival abrasion.  The examiner added that conjunctival 
abrasions would result in scarring; however, there was no 
evidence of residual scarring of the eyes. 

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for sinusitis and a respiratory disorder

In regard to sinusitis and a respiratory disorder, the record 
does not support a conclusion that the veteran has current 
disability, that is, an impairment in earning capacity as the 
result of the claimed disease or injury as set forth in 
38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997). 

The veteran has provided no medical evidence to show a 
current diagnosis of chronic respiratory disorder.  While the 
service medical records show inservice diagnoses of URI and 
rule out bronchitis, the veteran has not provided evidence 
that his inservice illness resulted in chronic pulmonary 
residuals.  The inservice chest X-rays including the December 
1996 study at separation were all considered normal.  
Moreover, post service chest X-rays as well as, pulmonary 
function test have all been within normal range.     

The same is true for sinusitis, the veteran has undergone 
clinical evaluation and there is no evidence of sinusitis.  
While the service medical records relate that the veteran 
reported a history of sinusitis, there were no medical 
diagnoses that confirmed sinusitis.  Further, the nurse who 
initially diagnosed sinusitis in March 2002, on later review 
of the medical record including diagnostic testing, reported 
a different conclusion.  As reported above, the veteran was 
examined during a nasal flare-up; however, X-rays of the 
sinuses were normal and the final diagnosis was allergic 
rhinitis.  The Board points out that service connection has 
been granted for that disorder.  

Further, the medical evidence of record does not include any 
medical statements or opinions that relate either a 
respiratory disorder or sinusitis to military service.  The 
only evidence of record that suggests the existence of and/or 
a causal relationship between the veteran's claimed 
disabilities and service is the veteran's statements.  
However, his lay assertions are of little probative value and 
do not serve to establish service connection.  See Espiritu.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
a respiratory disorder and sinusitis.

Service connection for a left knee disability

In regard to a left knee disability, the Board notes that the 
veteran did not report a left knee injury during service.  
The service medical records reflect no complaints or findings 
relative to a left knee problem.  Clinical evaluation of the 
lower extremities and feet was normal on examination at 
separation.  In fact, at separation examination in November 
1996, the veteran specifically denied having, or ever having 
had, a "trick" or locked knee. 

Further, the earliest evidence documenting a left knee 
abnormality is in March 2002, approximately 5 years after 
service discharge when X-ray study revealed left knee 
hyperostosis.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  

The Board notes the earlier August 2001 initial clinical 
diagnosis of degenerative joint disease of the knees; 
however, X-ray later disproved this.  Even taking into 
account the veteran's complaints of left knee pain in August 
2001, this is still more than 4 years after service 
discharge.  This is significant in that there was an extended 
period of time between service discharge and the showing of a 
left knee disability.  Cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991) (veteran failed to provide evidence of continuity 
of symptomatology of low back condition).  

More importantly, there is no medical evidence on file which 
relates a left knee disability to the veteran's period of 
active duty.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for a left knee disability.  

Service connection for the residual of conjunctival abrasion 
and pterygium of the left eye

As noted above, the first element of Hickson requires 
evidence of current disability as provided by a medical 
diagnosis.  The diagnoses regarding bilateral dry eye and 
pterygium satisfies this requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran claims that his current eye problems 
resulted from the inservice conjunctival abrasion.  While the 
service medical records do not show treatment for dry eyes or 
the presence of a pterygium, the veteran is competent to 
report an inservice injury.  

Nevertheless, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral eye disorders.  The veteran's problem with 
presenting a claim for service connection for an eye disorder 
arises with the third element of Hickson, which is medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The medical evidence of record does not include any medical 
statements or opinions that relates a current eye disorder to 
military service.  The only evidence of record that suggests 
the existence of and/or a causal relationship between the 
veteran's eye disorders and service is the veteran's 
statements.  However, the Board finds that his statements are 
not competent evidence to establish the diagnosis of let 
alone the etiology of a current disability.  As referred to 
above, medical diagnoses involve questions that are beyond 
the range of common experience and common knowledge, and 
require the knowledge and experience of a trained physician.  
The record does not establish the veteran's expertise in 
medical matters.  Therefore, he is not competent to make a 
medical determination.  See Espiritu.  

In fact, the only medical opinion of record that concerns the 
etiology of the veteran's eye disorder indicates that the 
inservice conjunctival abrasion is unrelated to either 
bilateral dry eye or the left eye pterygium.  

Moreover in regard to continuity, the earliest documented 
evidence of treatment for an eye disorder is 2000, some 10 
years after treatment for the conjunctival abrasion.  To 
attribute the veteran's onset of an eye disorder to military 
service without objective medical evidence would require 
excessive speculation.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a claim for 
service connection for an eye disorder including bilateral 
dry eye and left eye pterygium.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a respiratory disorder 
(claimed as bronchitis) is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a bilateral eye 
disorder is denied.

Entitlement to service connection for pterygium, left eye, is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


